Case 1:19-cv-04734-DLI-SMG Document 7-5 Filed 09/13/19 Page 1 of 12 PageID #: 66



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 MEGA FUNDING CORP.,

                                  Plaintiff,
                                                         Civ. Action No. 19-04734(DLI)
                    v.

 PEA CAB CORP., and PERSEFONE
 MANDELOS, a/k/a PERSEFONE C.
 MANDELOS,

                                  Defendants.


  PLAINTIFF MEGA FUNDING CORP.’S MEMORANDUM OF LAW IN SUPPORT OF
                        MOTION TO REMAND

                    Plaintiff Mega Funding Corp. (“Mega” or “Plaintiff”), by and through its

 undersigned counsel, respectfully submits this memorandum of law in support of its Motion to

 Remand pursuant to, inter alia, 28 U.S.C. §§ 1334(c) and 1452(b).

                                           INTRODUCTION

                    On August 16, 2019, one of the two defendants in this action, Persefone

 Mandelos, attempted to remove Plaintiff’s motion for summary judgment in lieu of complaint

 against Pea Cab Corp. (“Pea Cab”) and Persefone Mandelos’s (“Persefone”) from New York

 State Supreme Court, Queens County to this Court. The sole basis for Persefone’s attempted

 removal is that her daughter, Vasiliki Mandelos (“Vasiliki”) filed a petition for bankruptcy under

 Chapter 11 of the Bankruptcy Code. See Notice of Removal at 2 (ECF Doc. 1). Notably,

 Persefone does not assert that she has a current bankruptcy petition pending, and does not (and

 cannot) assert that her own bankruptcy forms the basis for removal. Accordingly, although

 Persefone has attempted to invoke the provisions of Bankruptcy Rule 9027 and 28 U.S.C.§§1452

 and 1334, because she has no active bankruptcy case pending, and did not have one at the time

 this removal petition was filed, there is no such statutory basis for this removal petition. Plainly


 docs-100196770.1
Case 1:19-cv-04734-DLI-SMG Document 7-5 Filed 09/13/19 Page 2 of 12 PageID #: 67



 put, Persefone cannot rely on her daughter, Vasiliki’s bankruptcy filings to obtain removal of a

 state court action, which solely involves state court contract law and procedure, to this Court.

                    Moreover, because Persefone, Pea Cab and Mega, the sole parties to this action1,

 are all New York persons, and because this action involves a claim under New York State law

 for a money judgment due to a default by the Defendants of their obligations pursuant to a

 promissory note and guaranty, this Court lacks subject matter jurisdiction.

                    Additionally, the other defendant named in this action, Pea Cab, did not join in

 Persefone’s Notice of Removal, or timely submit its own separate notice consenting to the

 removal within 30 days of being served, as required. See 28 U.S.C. § 1446(b)(2)(A).

 Persefone’s attempted removal, therefore, is procedurally defective on this ground as well. Tate

 v. Mercedes-Benz USA, Inc., 151 F. Supp. 2d 222, 223-24 (N.D.N.Y. 2001).

                    For these reasons and those set forth more fully herein, it is respectfully submitted

 that this case should be remanded to State Court.



                                      FACTUAL BACKGROUND

                    Plaintiff initiated this action pursuant to C.P.L.R. 3213 on or about April 28, 2019

 in the New York State Supreme Court, County of Queens, under Index Number 707514/2019

 (the “State Court Action”) against two New York persons, seeking a money judgment for a sum

 certain due to a default in the repayment obligations pursuant to a Promissory Note signed by

 Pea Cab Corp., and a guaranty signed by Persefone. Those obligations relate to a loan in the


 1
   As explained more fully herein, Persefone’s daughter, Vasiliki, is a non-party and outsider to
 the promissory note and guaranty at issue in Plaintiff’s motion for summary judgment in lieu of
 complaint against Ms. Mandelos and her company, which has been removed (albeit improperly)
 to this Court.

                                                      2

 docs-100196770.1
Case 1:19-cv-04734-DLI-SMG Document 7-5 Filed 09/13/19 Page 3 of 12 PageID #: 68



 amount of $631,672.62 issued by Mega Funding Corp. to the Defendants or about August 27,

 2015. There is absolutely no request in the State Court Action for anything other than a money

 judgment against the Defendants. Plaintiff does not seek, contrary to the suggestions in

 Persefone’s removal documents, enforcement of a money judgment against Vasiliki.

                    Pea Cab and Persefone were served on May 23, 2019. See Affidavit of Service

 attached as Exhibit “B” to the Affirmation of Deborah Koplovitz (“Koplovitz Affirmation”),

 filed contemporaneously herewith. Mega, Pea Cab and Persefone are all New York State

 persons.

                    On August 16, 2019, Defendant Persefone filed her Notice of Removal attempting

 to remove the State Court Action to this Court, which was more than thirty days from the date on

 which the defendants were served. Persefone has asserted that the sole basis of Bankruptcy Rule

 9027 and 28 U.S.C. §§1452 and 1334. Pea Cab did not join in and sign Persefone’s Notice of

 Removal. Pea Cab also did not file a separate notice consenting to Persefone’s attempted

 removal. Notably, Persefone is not currently in bankruptcy court. Rather, while she had initiated

 a bankruptcy case in approximately June, 2019, she voluntarily dismissed her own bankruptcy

 case on or about August 12, 2019. See Exhibit “C” to the Koplovitz Affirmation filed

 contemporaneously herewith.

                    Not only is there no subject matter jurisdiction and no diversity of citizenship for

 this case, but Persefone’s removal is also procedurally defective because Pea Cab did not timely

 consent to the removal as required under 28 U.S.C. § 1446(b). As discussed below, Pea Cab was




                                                      3

 docs-100196770.1
Case 1:19-cv-04734-DLI-SMG Document 7-5 Filed 09/13/19 Page 4 of 12 PageID #: 69



 required to consent to the removal, and Persefone was required to seek to remove within the

 thirty-day period from service of process, which expired on June 22, 2019.2

                    In light of the lack of obvious lack of subject matter jurisdiction of this Court,

 Persefone has attempted to rely on 28 U.S.C.§§1452 and 1334 and Bankruptcy Rule 9027 as her

 basis for removal.. However, as set forth herein, Persefone is not in bankruptcy and Persefone

 cannot rely on her daughter’s bankruptcy petition as a basis for having sought to remove the

 State Court Action to Federal Court. This is particularly so since all that is sought in the State

 Court Action is a money judgment against Persefone and Pea Cab. Contrary to Persefone’s

 argument, the enforcement of the money judgment is not at issue in the State Court Action or the

 daughter’s bankruptcy case.

                    Nor does Mega have a claim in the State Court Action against Vasiliki pursuant to

 the guaranty at issue. In fact, the basis for Mega’s claim against Vasiliki is a separate pre-

 petition fraudulent conveyance case Mega was required to file in New York State Supreme Court

 against Vasiliki and her mother, Persefone, who transferred income producing real property to

 Vasiliki for no consideration at a time when Mega had two judgments against Persefone.

 Accordingly, while Mega may very well have a claim against Vasiliki, it is not for the “same

 debt” at issue here as argued by Persefone.




 2
  Notably, Persefone did not seek to remove this matter while her own bankruptcy case was
 pending.
                                                4

 docs-100196770.1
Case 1:19-cv-04734-DLI-SMG Document 7-5 Filed 09/13/19 Page 5 of 12 PageID #: 70



                                              ARGUMENT

                                                 POINT I

                    PERSEFONE’S REMOVAL PETITION IS PROCEDURALLY
                     DEFECTIVE PURSUANT TO 28 U.S.C. §§ 1441 AND 1446

                    Pursuant to 28 U.S.C. §§ 1441 and 1446, a defendant in a state court action may

 remove a case to federal court if: (1) the case originally could have been filed in federal court;

 and, (2) the defendant files a notice of removal within 30 days of service of process of the

 complaint. 28 U.S.C. § 1441(a); § 1446(a), 1446(b)(1).

                    Several well-established principles govern the propriety of removal pursuant to

 Section 1446. First, removal jurisdiction is “strictly construed, both because the federal courts

 are courts of limited jurisdiction and because removal of a case implicates significant federalism

 concerns.” Codapro Corp. v. Wilson, 997 F. Supp. 322, 324 (E.D.N.Y. 1998) (granting remand

 because of failure of co-defendants to join in or consent to removing defendant’s motion). Under

 this strict construction, doubts are resolved in favor of remand and against removability. Id.;

 Gary v. City of New York, 18 Civ. 5435 (ER), 2018 U.S. Dist. LEXIS 184048, at *2 (S.D.N.Y.

 Oct. 26, 2018).

                    Second, the burden is on the removing party to demonstrate that it has met the

 requirements for removal. “Not only must the removing party demonstrate a jurisdictional basis

 for removal, but it must also demonstrate the necessary compliance with the statutory removal

 requirements.” Codapro Corp. v. Wilson, 997 F. Supp. at 325; see also Tate v. Mercedes-Benz

 USA, Inc., 151 F. Supp. 2d at 223.

                    Third, procedural defects are fatal to removal petitions, and may be raised

 anytime within thirty days of the filing of the notice of removal. See Glatzer v. Cardozo, 05 civ.

 10113(KMW)(MHD), 2007 U.S. Dist. LEXIS 98383, at *8 (S.D.N.Y. Sept. 26, 2007); 28 U.S.C.
                                                     5

 docs-100196770.1
Case 1:19-cv-04734-DLI-SMG Document 7-5 Filed 09/13/19 Page 6 of 12 PageID #: 71



 § 1447(c). Indeed, “[t]here is nothing in the removal statute that suggests that a district court has

 ‘discretion’ to overlook or excuse prescribed procedures.” Codapro Corp. v. Wilson, 997 F.

 Supp. at 325.

                    Fourth, in cases involving multiple defendants, all defendants are required to join

 in or consent to the removal. 28 U.S.C. § 1446(b)(2)(A) (“When a civil action is removed solely

 under section 1441(a) [removal of state court actions over which the district court has original

 jurisdiction], all defendants who have been properly joined and served must join in or consent to

 the removal of the action”). This “rule of unanimity” requires each defendant “to provide

 unambiguous, written consent to the Court” within the thirty-day period from service of process

 of the complaint. Gary v. City of New York, 2018 U.S. Dist. LEXIS 184048 at *4; see also 28

 U.S.C. § 1446(b)(2)(B) (“Each defendants shall have 30 days after receipt by or service on that

 defendant of the initial pleading or summons…to file the notice of removal.”). The rule of

 unanimity “advances the congressional purpose of giving deference to a plaintiff’s choice of a

 state forum and of resolving doubts against removal and in favor of remand.” Codapro Corp. v.

 Wilson, 997 F. Supp. at 325.

                    Fifth, where a removal petition lacks the “timely consent of each defendant,” such

 petition is procedurally defective and requires remand of the action back to state court. Tate v.

 Mercedes-Benz USA, Inc., 151 F. Supp. 2d at 223 (“Absent such consent, the removal petition is

 defective and the usual course of conduct is for the federal court to remand the action back to

 state court.”); Gary v. City of New York, 2018 U.S. Dist. LEXIS 184048 at *5 (failure of

 removing defendants to procure consent of other defendants to removal within the 30-day period

 rendered the removal petition defective, thereby warranting remand); Ahmed v. Giraldo, 15-CV-

 5960 (DLI)(SMG), 2015 U.S. Dist. LEXIS 154027, *10 (E.D.N.Y. Nov. 13, 2015) (court

                                                     6

 docs-100196770.1
Case 1:19-cv-04734-DLI-SMG Document 7-5 Filed 09/13/19 Page 7 of 12 PageID #: 72



 ordered remand back to state court sua sponte; removing defendant’s “retroactive procurement”

 of co-defendant’s consent did not cure procedurally-defective removal application); Payne v.

 Overhead Door Corp., 172 F. Supp. 2d 475, 477 (S.D.N.Y. 2001) (remanding case where co-

 defendants’ attempt to consent to removal outside of the 30-day time period did not cure

 procedural defect in removal petition, thereby warranting remand).

                    Applying these rules to the case at bar requires remand of this action to state

 court. First, there is no federal question nor is there any diversity of parties as the State Court

 Action involves New York State persons for a money judgment pursuant to New York law.

 Additionally, Pea Cab did not timely consent to Persefone’s removal petition as required under

 28 U.S.C. § 1446(b). Pea Cab did not join in Persefone’s petition by signing the Notice of

 Removal; nor did Pea Cab submit a separate joinder within the 30-day period that expired on

 June 22, 2019. See Tate v. Mercedes-Benz USA, Inc., 151 F. Supp. 2d at 226. Moreover, any

 attempt to submit such a consent now – when we are well-past the 30-day deadline – would be

 futile as untimely and would not cure the procedural defect with Persefone’s petition. Payne v.

 Overhead Door Corp., 172 F. Supp. 2d at 477. Persefone has not demonstrated and cannot

 demonstrate that her removal petition complies with the procedural requirements for removal.

 Accordingly, this case must be remanded.




                                                      7

 docs-100196770.1
Case 1:19-cv-04734-DLI-SMG Document 7-5 Filed 09/13/19 Page 8 of 12 PageID #: 73



                                                POINT II

    PERSEFONE CANNOT RELY ON HER DAUGHTER’S BANKRUPTCY CASE TO
     PROVIDE JURISDICTION OF THIS COURT AND REMAND IS MANDATORY
                    PURSUANT TO 28 U.S.C. § 1334 (c)(2).


         Pursuant to 28 U.S.C. § 1452(a), “a party may remove any claim or cause of action in a

 civil action … to the district court for the district where such civil action is pending, if such

 district court has jurisdiction of such claim or cause of action under section 1334 of this title.”

         “Section 1334 confers original and exclusive jurisdiction on the district courts for ‘all

 cases arising under title 11,’ and original but non-exclusive jurisdiction for all cases ‘arising in or

 related to cases under title 11.’” Norkin v. DLA Piper Rudnick Gray Cary, LLP, 2006 U.S. Dist.

 LEXIS 14254, *7-9 (S.D.N.Y. March 31, 2006); 28 U.S.C. § 1334(a)-(b).

         A district court is required to remand to state court if the proceeding is “based upon a

 State law claim or State law cause of action, related to a case under title 11 but not arising under

 title 11 or arising in a case under title 11” Norkin, 2006 U.S. Dist. LEXIS 14254, *7-9. Remand

 is also required if the proceeding “can be timely adjudicated [] in a State forum of appropriate

 jurisdiction.” Id.; 28 U.S.C. § 1334 (c)(2).

         A case "arising under" or "arising in" Title 11 proceedings is a case which is defined as a

 "core proceeding" under 28 U.S.C. § 157(b). Mt. McKinley Insurance Co. v. Corning Inc., 399

 F.3d 436, 447-48 (2d Cir. 2005). A “core proceeding" goes to heart of federal bankruptcy power.

 In re United States Lines, Inc., 197 F.3d 631, 636 (2d Cir. 1999)(citation omitted). For

 contractual disputes, whether the lawsuit is core is based on a determination as to “(1) whether

 the contract is antecedent to the reorganization petition; and (2) the degree to which the

 proceeding is independent of the reorganization.” Mt. McKinley, 399 F.3d at 448 (citation

 omitted).
                                                    8

 docs-100196770.1
Case 1:19-cv-04734-DLI-SMG Document 7-5 Filed 09/13/19 Page 9 of 12 PageID #: 74



         For the reasons set forth herein, Persefone cannot avoid the mandatory remand which is

 required here pursuant to 28 U.S.C. §1334(c) as the facts here can only lead to one conclusion:

 the State Court Action is as far from a “core proceeding” in bankruptcy as can be imagined, and

 the request for a money judgment against Persefone is completely independent from Vasiliki’s

 reorganization. In fact, Persefone has not set forth a single argument to establish that the money

 judgment here is not independent of Vasiliki’s reorganization.

         First, as set forth above, Persefone is not even in bankruptcy. Second, the State Court

 Action is simply a basic contractual state court matter which can be adjudicated in State Court.

 Third, Persefone’s suggestions that the “resolution” of the State Court Action “will have a clear and

 direct impact” on the property of Vasiliki’s bankruptcy estate, or that the State Court Action has any

 relation to the confirmation of Vasiliki’s plan of reorganization under Chapter 11, or that it would

 involve any debtor/creditor relationship or security interest in Vasiliki’s bankruptcy case are

 completely spurious and frivolous arguments made without any factual or legal support.

         The State Court Action is a simple contractual dispute which will result in a money judgment

 against Persefone and Pea Cab and the State Court Action has no relation to the bankruptcy estate of

 Vasiliki. There is no need for the bankruptcy court to determine the rights and responsibilities of the

 non-debtor parties to the Promissory Note and Guaranty and Vasiliki’s “restructuring plan” has no

 bearing whatsoever on a judgment against Pea Cab and Persefone and vice versa.

         Notwithstanding these obvious facts, in an attempt to create an illusion of a “relation” to

 a bankruptcy matter, Persefone advances the spurious argument that this is the “same debt” for

 which Mega allegedly has a claim in Vasiliki’s bankruptcy. Not only does this assertion fail to

 avoid the consequences of 28 U.S.C. §1334(c), but as set forth above, Mega’s claim against

 Vasiliki is due to New York’s Debtor and Creditor law. It is not due to the guaranty that


                                                     9

 docs-100196770.1
Case 1:19-cv-04734-DLI-SMG Document 7-5 Filed 09/13/19 Page 10 of 12 PageID #: 75



 Persefone signed. If Vasiliki wished for Mega not to have a claim against her, then Vasiliki

 should not have participated in a fraudulent conveyance.

         Just as meritless as Persefone’s assertion that this is the “same debt” as in Vasiliki’s

 bankruptcy case, are the four suggestions for the basis for removal of the State Court Action to

 this Court. None, however, provides this Court with jurisdiction and any basis for the inevitable

 remand which is required per 28 U.S.C. §1334(c). Each will be addressed in turn.

         Persefone first argues at page 2 of the Notice of Removal (Dkt. 1 at 2), that “if the

 Bankruptcy Court approves a plan of reorganization in [Vasiliki’s] bankruptcy case, [Persefone]

 may be relieved of some or all liability under the alleged [guaranty] that the Plaintiff in the

 instant action seeks to enforce.” This argument, however, makes no sense and Persefone does not

 provide any explanation as to how Vasiliki’s bankruptcy case could relieve her mother of her

 guaranty obligation to Mega for the loan at issue in the State Court Action. More importantly,

 Persefone fails to explain how this assertion meets Persefone’s burden to establish that the State

 Court Action is a core proceeding.

         Second, Persefone improperly suggests that “any recovery awarded in this action would

 be subject to a reduction of monies paid by [Vasiliki]”. Here, in addition to failing to explain that

 the State Court Action is a core proceeding, it also appears that as a matter of New York State

 law, Persefone is putting the cart before the horse. All that Mega is seeking in the State Court

 Action is a money judgment against Pea Cab and Persefone. Mega is not seeking to enforce the

 not-yet entered money judgment against Persefone or Pea Cab. Accordingly, this is not a core

 proceeding and remand is required3.


 3
   In addition to failing to support this argument at all, it is worth noting that this would appear to
 improperly incentivize, and not inhibit, a transferor to engage in fraudulent conveyances, and
 then to use the transferee’s other assets to obtain a reduction of the transferor’s obligations. It is
                                                   10

 docs-100196770.1
Case 1:19-cv-04734-DLI-SMG Document 7-5 Filed 09/13/19 Page 11 of 12 PageID #: 76



         Third, Persefone asserts that “the Guarantors, including Mandelos, have a defense of

 election of remedies, and the Plaintiff is required to elect its remedies, pursuant to the agreement

 by and between all parties in the instant action.” This argument not only makes no sense, and is

 not supported by any law or citation to the guaranty at issue, but this argument similarly

 overlooks that Vasiliki and Persefone participated in a fraudulent conveyance of income-

 producing real property. Therefore, the “defense” of “election of remedies” has no application

 here, even if the actual guaranty at issue did contain such a limitation on Mega vis-à-vis

 Persefone (which it does not). In any event, this argument also fails to establish that the State

 Court Action is a core proceeding.

         Fourth, Persefone asserts that “the prohibition against duplicative recovery requires that,

 in the event a judgment is enforced by Plaintiff in this action, the resulting recovery be applied as

 an offset to reduce its claims against the bankruptcy estate, thereby potentially increasing the

 distribution to the Plaintiff and other potential creditors” Once again, Persefone’s argument

 makes no sense, omits the issue with the fraudulent conveyance, puts the cart before the horse,

 and fails to establish that the State Court Action is a core proceeding.

         Accordingly, there is no jurisdiction over this matter pursuant to 28 U.S.C. § 1452(a) and

 remand is required pursuant to 28 U.S.C. §§ 1334(c) and 1452(b).




 respectfully submitted that this Court should remand the State Court Action to avoid any such
 result.

                                                  11

 docs-100196770.1
Case 1:19-cv-04734-DLI-SMG Document 7-5 Filed 09/13/19 Page 12 of 12 PageID #: 77



         WHEREFORE, for the reasons set forth herein, and in the Affirmation of counsel, it is

 respectfully requested that the Court remand the State Court Action.

 Dated: September 13, 2019

                                            By: /s/ Deborah B. Koplovitz
                                                ANDERSON KILL, P.C.
                                                1251 Avenue of the Americas
                                                New York, New York 10020
                                                Telephone: 212-278-1000
                                                Fax: 212-279-1733
                                                dkoplovitz@andersonkill.com

                                                  Attorneys for Plaintiff
                                                  Mega Funding Corp.




                                                12

 docs-100196770.1
